.




                                      OFFICE                   OF      THE                 ATTORNEY                     GENERAL                 OF         TEXAS
                                                                                                AU-IN




                                          . . . . . ,‘\ .\    /
                                         pi. ~~0~633~.   re. ~2109dm tofpauparsana
                                      8U& idiota. 8ud lulFuoE $8 08nuotbe 8dlaltt&,into




    .   .   - -.........   _ .-._..    ._.--   _-   --..   -    ..__   ._   .   ___.__.._.-..    --   . . . . -....--   - --   .-......m.“w”.    . . . .   .   ..“.“~.“....   “.V.“.T   .   ..*-..*.
HonorabloA B.Hlolcenon,Paga 2


              We quot. from 32 Texas Jwfqmdeaaa,                     page. 6~   ud
612, u    ~fonovrt


         9aageKlwalua8s*par8onmybattclQto
    b. a ~pmtpor'rho is ~.ry pcor, but tha tmrm 1.
    ltttuall~
            und.r8too6la our eata to Rman a pmr8ca
    80 itagmat u to ba dependeat 0a the pub=0 rw
    support. Th.tialmurtuu4oaauatb.8ppll~
    toap.noavhohualvaytlb..nablatotlupport
    himolr aad thoda dap.allaat upon him.,..
              ‘It    I.8 mQ8 the dutr        cf caawl.uloaan’         o&rta
     topr0~dar0~th,~upgort0+f~~~a0~
    r.sl&nta OS the v.rlousoount1.e;but thla duty
    does not extendtc traaalantprama vho ax-uua-
    able to .upport themael~e., T&a term 'sup-',
     U~U8.d;               a ma mm.
                                na th a lttp
                                         a   p lyr lng
                                                   o o d,
     olothlngand livingquartaM; it m                         all that                .I

    is nwesary~to bodily heal&and ~swmrort,laalud-
    Iw propar eara W  trutmttt dur~.al&ne~..       *
    Thlr, it h.. b..a uld, '1. l .upr.m. obllg.tlon
    or hrnarnitJ* itapam    0r atky8tatt0~    mt0.t
    ~O~S~I~OXKWE~   COGS t8by008tm0t   r0r lasdi~rl
    4.rYlce.to b. -Md      to p.up.r.,....
          2r  th8= 3.8a pubu0  h06piw in th8 00ttttt7,
     It 1. the duty o? #a oomlu~Ioa.rs@ court to pro-
     rids for rcndlagtharm tha hdlgeat rlakt but thm
     oourt is not r.qtlrmdto rotnlswh parsons to prl-
     y.t.ho.plt.l.ortopubllo hoaplW.out.ld.th.
     aOuItty....w



              %43     p0v.r~   md   duti0s     or   00tay   owria-
     lM   Oourt., atml th. obllrptloxu 0r tm countlu
     to palp.M, arm rix.4 by 8tatutc,   md oanuot ba
     mahrgmd upoa by ttaamo8s~      impliaatlon. Thata
    p0Y.r. rad dutl..,In 80 ru u rppllo.bl.horn,
    ar. d.ilaad %t rrd reatrlot.6bJ th. provl.lon.
YonorableA. E. Riakeraon,Qags 3


    of htiolsr     2351   and   4338,   8s~.   St. 1925.   IXI
    Artiole 2351 it iu prowled that each aomUsrlon-
    em* aourt shall (subdi~l~ion11) 'provide for
    the support OS pauper8....neldmntrrof their
    county, vho are unable to support themsmlves,~
    and (subdlrloion  l2) 'for the burial of paupers.~
    In Artiole 4438 it 18 providedthat 'If there is
    a regularly establishedpubllo hospltal.ln the
    aounty, the eomal~sioner8~   oourt shall provide
    for mendIng the lndlgmnt alok....to auah hoapl-
    -1.     In the latter provlalan the duty md
    authority of the comolsslon.~' oourt to rend
    the indigent    ttlak to hoapltala 18        llaltedto
    'publlu'ho8pital. vlthln the county, vhioh pro-
    vision, by maea-     implication,exoludes any
    duty or authority to rend suoh persona to prl-
    vate hospitals, or to publio ho8pltals without
    the oouaty."
          The term "indigent"hu been deBned br the oourts
on many 00cas10n.. Ve quote the following definitions;
         'A person Is Indigent vho is destitute of
    pISpOrty or moana of oomfortable aubslstence;
    cne vho Is needy or poor." junemu County VII,
    wood couuty, 85 xu 387, 388, 109 HIS. 330.
          bword ~lndlgent~,when used in oonneation
    with atlmlatllonato county hospitala, lnaludes
     inbabitaat of oounty who poseeases required
     quallflcatlon8of residence, and hu lnaufft-
    ~cientmwans to pay far hia plaintenanoein prl-
    vate hospital mftor provldlng for those vho
     legally claim hir m~pport.~ Ooodall va. Brite,
     54 Pao. 2nd 510, 515, 11 Cal. App. 2nd 540.

          “To be lmltgent does not meau that 8 per-
    8on muat be a pauper, and, vlthlttthe w
    of the statute relating to the oommitnmat of
    the lnune to the Government Hoapital for the
    lnune, an lamme peracn vlth lnauffiolmnt
    eatate to pay for hia alnteaance in the hoe-
    pltal after providing for those Gho oould olain
Honorable A. E. Bloker8on, Page 4



     Me support, is indigent." -~Depree~8. Distrlot
     oi Ooluabir, 45 *pp. DA. 9, 59.
               Thus It may be won thfitsll psupem sre AndAgent
pemotm . Aa to vhather o r not u t zndigetat peraott 1 s l pUpor
vi11 be determined by the degree of his indlgenoy. This ls
8 question oi Ssat for the oowift8lowPS~ 00Wt to brt8rminm
               dia0ret1ott.If the ooamtisslonersf
in thmlr lloutld                                     oourt deter-
mines   that    a ttlndlgent   p er no n 1 s l   pauper   th e   oourt vo u ld be
ruthorlzed to rid him u muah under Artiole 2351, Sub. ll,
supm; Ve~~kenunrb~toiirrdws~tu~~quir~ury
putifJUb?W rod, Or ~OOO&UPS VirsFOb~th0 OOd8#iOtWI%' OOUFt
detomlner the que8tlon0rpsuperisnnor~8tstute        requiring
the inking up of a roll of djpdimted psupsrs of the aounty.
         You are therefom respeotfullyadvised that it Is
the oplnton of this departmnt that if the ~ommf.mdonmm~court
determinea that an Indigent is a pauper it my Sumlah modi-
ail rid and mdlolae8  to him u  such, regaxwllma8of vb.ether
or not he hss beea plsaed upon the pauper roll of the county,
iwmuahss    there LsnoatstutoryreqPIIQUfrem8ntrorthe~
up or a oouut~ paper roll. It is the further opiaion of thzL8
department that th. oomml.~lo~ra 1 oowt haa ,th4 authority to
rid *indigentmlok9,.rho my or amy not be 'psupers',by
aendIng much tlndlgentsick' to *publlo' hosplt8l8 wlthln
the aounty. The qwatlon   OS ~lndlgenoy~ia 8180 e question
of faot to be &ter0laed e the ooad8aionem~ oouct.




WJFtAU